Case 1:05-md-01720-MKB-JO Document 7893-1 Filed 03/12/20 Page 1 of 2 PageID #:
                                 116493


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                         X
 In re PAYMENT CARD INTERCHANGE FEE                      : No. 05-md-1720 (MKB)(JO)
 AND MERCHANT DISCOUNT ANTITRUST                         :
 LITIGATION                                              : SCHEDULING ORDER
                                                         :
                                                         :
 This Document Relates To:                               :
                                                         :
        Accor Management US Inc., et al., v. Visa        :
        Inc., et al., EDNY Case No. 1:19-cv-             :
        04616                                            :
                                                         :
        Metropolitan Transportation Authority, et        :
        al., v. Visa U.S.A., Inc., et al., EDNY          :
        Case No. 1:19-cv-04256                           :
                                                         :
        Grubhub Holdings Inc., et al. v. Visa, et
                                                         :
        al., EDNY Case No. 1:19-cv-06555
                                                         :
        Century Link Communications, LLC v.              :
        Visa Inc., EDNY Case No. 1:19-cv-6318            :
                                                         :
                                                         x


        With respect to discovery in the newly-filed opt-out cases identified above, the parties

 have agreed to, and the Court hereby approves, the following schedule:

         1.      On March 19, 2020, (1) plaintiffs will serve (a) their responses to defendants’
 discovery requests, (b) custodian lists, and (c) their initial discovery requests; and (2) defendants
 will provide plaintiffs with access to their prior productions in the MDL (although defendants
 may identify a discrete number of documents that are still going through the third-party notice
 process). Plaintiffs reserve the right to seek reasonable discovery on any issue, and defendants
 reserve all rights to object.

          2.      On April 30, 2020, defendants will respond in writing to plaintiffs’ initial
 discovery requests. Following April 30, 2020, the parties will begin to confer regarding the
 scope of production (custodians, search terms, and the production time period) that each will use
 for its/their document collection and productions, and the parties will begin to confer regarding
 the number and scope of depositions. Defendants reserve all rights (i) to oppose plaintiffs’
 discovery requests if they seek anything more than documents specific to the plaintiffs from
Case 1:05-md-01720-MKB-JO Document 7893-1 Filed 03/12/20 Page 2 of 2 PageID #:
                                 116494


 defendants’ prior collections; and (ii) to oppose additional fact witness depositions. Defendants
 further reserve all rights to oppose plaintiffs’ discovery requests to the extent they seek
 documents outside of the relevant time period for discovery currently agreed to by the other
 parties in MDL 1720 and to contend that all issues of supplementation for additional time periods
 should be addressed separately by all parties to MDL 1720.

         3.       On May 31, 2020, the plaintiffs will produce documents in response to the
 targeted (i.e., non-custodial) requests for production (defendants having already done so on
 March 19), and, by May 31, 2020, the parties will either reach agreement regarding the scope of
 custodial document productions or submit to the Court any issues upon which there is an
 impasse. Plaintiffs will thereafter make rolling productions of documents.

         4.       By July 30, 2020, (1) the parties will substantially complete their document
 productions and will either reach agreement regarding the number and scope of depositions or
 submit to the court any issues upon which there is an impasse, and (2) defendants will produce
 all prior fact deposition transcripts and exhibits. Should the date for substantial completion be
 extended, defendants’ obligation to produce prior deposition transcripts and exhibits shall be
 extended to the same date.


 Date:________________________                        __________________________________
                                                      Judge
                                                      United States District Court
